Exhibit 10.19

FOURTH AMENDMENT TO

CREDIT AGREEMENT

FOURTH AMENDMENT, dated as of May 21, 2010 (this “Amendment”), to the Credit
Agreement, dated as of May 15, 2007 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among the lenders
identified on the signature pages thereof (such lenders, together with their
respective successors and permitted assigns, are referred to hereinafter each
individually as a “Lender” and collectively as the “Lenders”), Wells Fargo
Capital Finance, Inc. (f/k/a Wells Fargo Foothill, Inc.), a California
corporation, as the arranger and administrative agent for the Lenders (in such
capacity, together with its successors and assigns in such capacity, “Agent”),
Dune Energy, Inc., a Delaware corporation (“Parent”), and each of Parent’s
Subsidiaries identified on the signature pages thereof as a Borrower (such
Subsidiaries, together with Parent, are referred to hereinafter each
individually as a “Borrower”, and individually and collectively, jointly and
severally, as the “Borrowers”), and each of Parent’s Subsidiaries identified on
the signature pages thereof as a Guarantor (such Subsidiaries are referred to
hereinafter each individually as a “Guarantor”, and individually and
collectively, jointly and severally, as the “Guarantors”; and together with
Borrowers, each a “Loan Party” and collectively, the “Loan Parties”).

WHEREAS, the Loan Parties, the Agent and the Lenders agree to modify the Credit
Agreement on and subject to the terms set forth herein;

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the parties hereto hereby agree as follows:

1. Definitions. Any capitalized term used herein and not defined shall have the
meaning assigned to it in the Credit Agreement.

2. Amendments.

(i) New Definitions. Schedule 1.1 of the Credit Agreement is hereby amended by
adding the following definitions, in appropriate alphabetical order:

“Fourth Amendment” means the Fourth Amendment to Credit Agreement, dated as of
May 21, 2010, among the Borrowers, the Guarantors, the Agent and the Lenders.”

“Fourth Amendment Effective Date” means the date on which the Fourth Amendment
shall become effective in accordance with its terms.”

(iv) Section 5.23 (Title Work). Section 5.23 of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:

“5.23 Title Work. No later than 60 days after the Fourth Amendment Effective
Date, with respect to the Oil and Gas Properties of the Borrowers (other than
the Comite and South Florence oil and gas fields), deliver to the Agent title
information, including without limitation, title searches, title abstracts,
title reports, and/or title opinions or updates to title opinions (together with
reliance letters with respect to previously issued title opinions) setting forth
a status of title satisfactory to Agent of such Oil and Gas Properties with
respect to the Hydrocarbon Interests therein; provided, that such title work
with respect to the Oil and Gas Properties of the Borrowers representing 70% of
the PV-10 of the Proved Reserves of Borrowers as of the Fourth Amendment
Effective Date must be completed no later than 30 days after the Fourth
Amendment Effective Date.”

 

1



--------------------------------------------------------------------------------

(v) Section 6.16 (Financial Covenants). Section 6.16(a) of the Credit Agreement
is hereby amended and restated in its entirety to read as follows:

“(a) Minimum EBITDA. Fail to achieve EBITDA, measured on a month-end basis, of
at least the required amount set forth in the following table for the applicable
period set forth opposite thereto:

 

Applicable Amount

   Applicable Period

$2.871,927

  

For the 1 month period

ending February 28, 2010

$5,926,070

  

For the 2 month period

ending March 31, 2010

$8,468,999

   For the 3 month period ending
April 30, 2010

$11,045,811

   For the 4 month period ending
May 31, 2010

$15,479,172

   For the 5 month period ending
June 30, 2010

$18,858,648

   For the 6 month period ending
July 31, 2010

$23,224,603

   For the 7 month period
ending August 31, 2010

$27,464,455

   For the 8 month period
ending September 30, 2010

$31,876,694

   For the 9 month period
ending October 31, 2010

$36,191,674

   For the 10 month period
ending November 30, 2010

$40,950,069

   For the 11 month period
ending December 31, 2010

$45,945,081

   For the 12 month period
ending January 31, 2011

$47,200,804

   For the 12 month period
ending February 28, 2011

3. Conditions to Effectiveness. The effectiveness of this Amendment is subject
to the fulfillment, in a manner satisfactory to the Agent and the Lenders, of
each of the following conditions precedent (the date such conditions are
fulfilled or waived by the Agent and the Lenders is hereinafter referred to as
the “Fourth Amendment Effective Date”):

(a) Representations and Warranties; No Event of Default. The representations and
warranties herein, in Section 4 of the Credit Agreement and in each other Loan
Document and certificate or other writing delivered to the Agent and the Lenders
pursuant hereto on or prior to the Fourth Amendment Effective Date shall be true
and correct in all material respects (except that such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) after giving effect to
this Amendment on and as of the Fourth Amendment Effective Date as though made
on and as of such date (except to the extent such representations and warranties
expressly relate to an earlier date), and no Default or Event of Default shall
have occurred and be continuing on the Fourth Amendment Effective Date or would
result from this Amendment becoming effective in accordance with its terms
(except as expressly waived herein).

 

2



--------------------------------------------------------------------------------

(b) Execution of Amendment. The Agent and the Lenders shall have executed this
Amendment and shall have received a counterpart to this Amendment, duly executed
by the Borrowers and each Guarantor.

(c) Amendment Fee. Borrower shall have paid to the Agent, for its sole and
separate account and not the account of any Lender, an amendment fee of $100,000
in immediately available funds. Such amendment fee shall be fully earned and
non-refundable on the date hereof.

4. Representations and Warranties. Each of the Borrowers and the Guarantors
represents and warrants as follows:

(a) The execution, delivery and performance by the Borrowers or such Guarantor
of this Amendment (including, without limitation, Section 5) and the performance
by the Borrowers or such Guarantor of the Credit Agreement, as amended hereby,
have been duly authorized by all necessary action, and the Borrowers or such
Guarantor has all requisite power, authority and legal right to execute, deliver
and perform this Amendment (including, without limitation, Section 5) and to
perform the Credit Agreement, as amended hereby.

(b) This Amendment and the Credit Agreement, as amended hereby, is a legal,
valid and binding obligation of the Borrowers or such Guarantor, enforceable
against the Borrowers or such Guarantor in accordance with the terms thereof,
except as enforcement may be limited by equitable principles or by bankruptcy,
insolvency, reorganization, moratorium, or similar laws relating to or limiting
creditors’ rights generally.

(c) The representations and warranties contained in Section 4 of the Credit
Agreement are true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) after giving effect to this Amendment on and as of the Fourth Amendment
Effective Date as though made on and as of the Fourth Amendment Effective Date
(except to the extent such representations and warranties expressly relate to an
earlier date), and no Event of Default or Default has occurred and is continuing
on and as of the Fourth Amendment Effective Date, or would result from this
Amendment becoming effective in accordance with its terms (except as expressly
waived herein).

5. Release. Each of the Borrowers and the Guarantors may have certain Claims
against the Released Parties, as those terms are defined below, regarding or
relating to the Credit Agreement or the other Loan Documents. The Agent, the
Lenders, the Borrowers and the Guarantors desire to resolve each and every one
of such Claims in conjunction with the execution of this Amendment and thus each
of the Borrowers and the Guarantors makes the releases contained in this
Section 5. In consideration of the Agent and the Lenders entering into this
Amendment and agreeing to substantial concessions as set forth herein, each of
the Borrowers and the Guarantors hereby fully and unconditionally releases and
forever discharges each of the Agent and the Lenders, and their respective
directors, officers, employees, subsidiaries, branches, affiliates, attorneys,
agents, representatives, successors and assigns and all persons, firms,
corporations and organizations acting on any of their behalves (collectively,
the “Released Parties”), of and from any and all claims, allegations, causes of
action, costs or demands and liabilities, of whatever kind or nature, from the
beginning of the world to the date on which this Amendment is executed, whether
known or unknown, liquidated or unliquidated, fixed or contingent, asserted or
unasserted, foreseen or unforeseen, matured or unmatured, suspected or
unsuspected, anticipated or unanticipated, which the Borrowers or the Guarantors
has, had, claims to have had or hereafter claims to have against the Released
Parties by reason of any act or omission on the part of the Released Parties, or
any of them, occurring prior to the date on which this Amendment is executed,
including all such loss or damage of any kind heretofore sustained or that may
arise as a consequence of the dealings among the parties up to and including the
date on which this Amendment is executed, including the administration or
enforcement of the Advances, the Obligations, the Credit Agreement or any of the
Loan Documents (collectively, all of the foregoing, the “Claims”). Each of the
Borrowers and the Guarantors represents and warrants that it has no knowledge of
any claim by it against the Released Parties or of any facts or acts of
omissions of the Released Parties which on the date hereof would be the basis of
a claim by the Borrowers or the Guarantors against the Released Parties which is
not released hereby. Each of the Borrowers and the Guarantors represents and
warrants that the foregoing constitutes a full and complete release of all
Claims.

 

3



--------------------------------------------------------------------------------

6. Miscellaneous.

(a) Continued Effectiveness of the Credit Agreement. Except as otherwise
expressly provided herein, the Credit Agreement and the other Loan Documents
are, and shall continue to be, in full force and effect and are hereby ratified
and confirmed in all respects, except that on and after the Fourth Amendment
Effective Date (i) all references in the Credit Agreement to “this Agreement”,
“hereto”, “hereof”, “hereunder” or words of like import referring to the Credit
Agreement shall mean the Credit Agreement as amended by this Amendment, and
(ii) all references in the other Loan Documents to the “Credit Agreement”,
“thereto”, “thereof”, “thereunder” or words of like import referring to the
Credit Agreement shall mean the Credit Agreement as amended by this Amendment.
To the extent that the Credit Agreement or any other Loan Document purports to
pledge to Agent, or to grant to Agent, a security interest or lien, such pledge
or grant is hereby ratified and confirmed in all respects. Except as expressly
provided herein, the execution, delivery and effectiveness of this Amendment
shall not operate as an amendment of any right, power or remedy of the Agent and
the Lenders (including the Issuing Lender) under the Credit Agreement or any
other Loan Document, nor constitute an amendment of any provision of the Credit
Agreement or any other Loan Document.

(b) Counterparts. This Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which shall be
deemed to be an original, but all of which taken together shall constitute one
and the same agreement. Delivery of an executed counterpart of this Amendment by
telefacsimile or electronic mail shall be equally as effective as delivery of an
original executed counterpart of this Amendment.

(c) Headings. Section headings herein are included for convenience of reference
only and shall not constitute a part of this Amendment for any other purpose.

(d) Costs and Expenses. The Borrowers agree to pay on demand all reasonable
fees, costs and expenses of the Agent and the Lenders in connection with the
preparation, execution and delivery of this Amendment.

(e) No Waivers. Except as otherwise expressly provided herein, this Amendment is
not a waiver of, or consent to, any Default or Event of Default now existing or
hereafter arising under the Credit Agreement or any other Loan Document and the
Agent and the Lenders expressly reserve all of their rights and remedies under
the Credit Agreement and the other Loan Documents in respect of all such
Defaults or Events of Default not waived or consented to hereby, under
applicable law or otherwise.

(f) Amendment as Loan Document. The Borrowers and each Guarantor hereby
acknowledge and agree that this Amendment constitutes a “Loan Document” under
the Credit Agreement. Accordingly, it shall be an Event of Default under the
Credit Agreement if (i) any representation or warranty made by the Borrowers or
any Guarantor under or in connection with this Amendment shall have been untrue,
false or misleading in any material respect when made, or (ii) the Borrowers or
any Guarantor shall fail to perform or observe any term, covenant or agreement
contained in this Amendment.

(g) Governing Law. This Amendment shall be governed by the laws of the State of
New York.

(h) Waiver of Jury Trial. THE PARTIES HERETO HEREBY IRREVOCABLY WAIVE THEIR
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF THIS AMENDMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN,
INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER
COMMON LAW OR STATUTORY CLAIMS.

[Remainder of this Page Intentionally Left Bank]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF. the parties hereto have caused this Amendment to he executed
and delivered as of the date first above written.

 

BORROWERS:

DUNK ENERGY, INC.,

a Delaware corporation

By:  

/s/ Frank T. Smith, Jr.

Name:   Frank T. Smith, Jr. Title:  

Senior Vice President & Chief

Financial Officer

 

DUNE PROPERTIES, INC.,

a Texas corporation.

By:  

/s/ Frank T. Smith, Jr.

Name:   Frank T. Smith, Jr. Title:  

Senior Vice President, Secretary &

Director

 

VAQUERO PARTNERS LLC,

a Texas limited liability company

By:  

/s/ Frank T. Smith, Jr.

Name:   Frank T. Smith, Jr. Title:  

Vice President, Secretary &

Manager

 

GUARANTORS:

DUNE OPERATING COMPANY,

a Texas corporation.

By:  

/s/ Frank T. Smith, Jr.

Name:   Frank T. Smith, Jr. Title:  

Senior Vice President, Secretary &

Manager

 

5



--------------------------------------------------------------------------------

DUNE GC HOLDINGS, INC.

a Delaware corporation

By:  

/s/ Frank T. Smith, Jr.

Name:   Frank T. Smith, Jr. Title:  

Senior Vice President, Secretary &

Manager

 

AGENT AND LENDER:

WELLS FARGO CAPITAL FINANCE, INC.,

a California corporation, as Agent and as a Lender

By:  

/s/ Gary Forlenza

Name:   Gary Forlenza Title:   Vice President

 

6